Exhibit 12 EL PASO PIPELINE PARTNERS, L.P. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (DOLLARS IN MILLIONS) FOR THE QUARTER ENDED MARCH 31, Earnings Income before income taxes $ $ Income from equity investees ) ) Income before income taxes before adjustment for income from equity investees Fixed charges Distributed income of equity investees Allowance for funds used during construction ) ) Total earnings available for fixed charges $ $ Fixed charges Interest and debt expense $ $ Interest component of rent Total fixed charges $ $ Ratio of earnings to fixed charges For purposes of computing these ratios, earnings means income before income taxes before: - income from equity investees, adjusted to reflect actual distributions from equity investments; and - fixed charges; less - allowance for funds used during construction Fixed charges means the sum of the following: - interest costs; - amortization of debt costs; and - that portion of rental expense which we believe represents an interest factor.
